Citation Nr: 0528257	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-29 664	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether VA compensation benefits were properly paid to the 
veteran's spouse as an apportionment from June 1, 2002, to 
October 18, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Army from January 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 special apportionment decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran was incarcerated under the jurisdiction of a 
state penal institution for conviction of a felony offense 
effective March 9, 2002.

2.  At the time of his incarceration the veteran had a spouse 
who was financially in need of the compensation benefits not 
payable to him.  


CONCLUSION OF LAW

The veteran's spouse was entitled to an apportionment of the 
compensation not payable to the veteran from June 1, 2002, to 
October 18, 2002, due to his incarceration.  38 U.S.C.A. 
§§ 5307, 5313 (West 2002); 38 C.F.R. §§ 3.451, 3.452, 3.665 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran contends that his spouse should not have been 
able to receive any apportionment of his compensation 
benefits.  He has alleged that his spouse was remarried.  The 
veteran has also alleged that she had a job and did not need 
his money.  The Board notes that the appellant has not 
provided any evidence that he and his spouse have been 
legally divorced.  

Review of the evidence of record reveals that the appellant 
submitted a VA Form 21-526, in July 1992, in which he stated 
that he had married his spouse in May 1981.  A marriage 
certificate to that effect is of record.  The appellant 
subsequently submitted another VA Form 21-256, in July 2002, 
while he was incarcerated, in which he identified his spouse 
as his nearest relative.  He also stated that he did not live 
with her because they were legally separated.  The appellant 
further stated that he contributed no money to either his 
spouse or his two disabled children who were older than 
eighteen.  

The RO received notice of a prisoner computer match in early 
July 2002.  This match indicated that the appellant had been 
incarcerated in an Indiana county penal facility beginning in 
March 2002.  Follow-up action taken by the RO in October 2002 
revealed that the appellant had been incarcerated on a 
felony.  Later that same month (July 2002), the veteran's 
spouse submitted a VA Form 21-4138 in which she requested an 
apportionment of the veteran's VA disability benefits.  

In November 2002, the RO sent a letter to the appellant in 
which he was informed that VA was proposing to reduce his 
compensation based on his incarceration.  The appellant did 
not respond to this letter.  In May 2003, the RO sent another 
letter to the appellant and notified him that his benefits 
were being reduced as proposed in the November 2002 letter.  
(The provisions of 38 C.F.R. § 3.665 require the payment of 
no more than 10 percent for such an incarcerated VA 
beneficiary.)  The notice letter also informed the appellant 
that his dependents might be entitled to the benefits being 
withheld.  38 C.F.R. § 3.665.  Also in May 2003, the RO 
requested and received from the veteran's spouse her 
financial data.  

The appellant is service connected for the residuals of a 
gunshot wound.  He has been assigned a disability evaluation 
of 20 percent for that condition since 1975.  In July 2003, 
the RO issued a special apportionment decision in which the 
amount of compensation benefits previously payable on account 
of the 20 percent award above the amount payable for a 10 
percent rating was awarded to the veteran's spouse.  This is 
the decision at issue in this appeal.

The applicable law and regulations state that any person 
serving a period of incarceration for conviction of a felony 
who is incarcerated in a Federal, State or local penal 
institution in excess of 60 days will not be paid 
compensation in excess of the amount payable for a 10 percent 
disability rating (if his combined rating is 20 percent or 
higher) beginning on the 61st day of incarceration.  The 
evidence of record demonstrates that the appellant was 
incarcerated in a county penal institution from March 9, 
2002, until October 18, 2002, and that his benefits were 
reduced on his 61st day of incarceration and after he had 
received due process notice of the proposed reduction.

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned to his dependents on the basis of 
individual need.  VA will inform a person whose benefits are 
subject to this reduction of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated.  In addition, VA will also notify the person's 
dependents of their right to an apportionment if VA is aware 
of their existence and can obtain their addresses.  An 
apportionment under this section shall be effective the date 
of reduction of payments made to the incarcerated person, 
subject to payments to the incarcerated person over the same 
period, if an informal claim is received within one year 
after notice to the incarcerated person, and any necessary 
evidence is received within one year from the date of 
request.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

All or any part of the compensation payable on account of any 
veteran may be apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable, other resources and income 
of the veteran and those dependents on whose behalf an 
apportionment is claimed, and the special needs of the 
veteran, his dependents, and the apportionment claimant.  
38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.451.

In applying for an apportionment of the compensation withheld 
from the veteran, the veteran's spouse established financial 
need for the apportionment.  The veteran's allegations 
notwithstanding, his spouse was entitled to receive the 
compensation over which he no longer had entitlement.  
Because the appellant was not entitled to receive the 
benefits regardless of the apportionment, there is no issue 
as to whether the apportionment caused him an undue hardship.  
The Board finds, therefore, that the veteran's claim is 
without merit.  In other words, he was not entitled to 
receive the amount the RO apportioned because of his 
incarceration, and because his spouse demonstrated a need, 
the apportionment of the amount over what he was entitled to 
receive created no hardship for the veteran.  He was 
maintained at government expense and his spouse demonstrated 
a financial need.  Consequently, the Board finds that the 
veteran's appeal should be denied.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  VA has issued a regulation to 
implement the provisions of the VCAA, which is codified at 
38 C.F.R. § 3.159 (2004).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and to assist claimants in the development of their 
claims.

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the VCAA does not apply to 
certain issues raised under Chapter 53 of Title 38 of the 
United States Code, which pertains to the manner of payment 
of benefits.  This is so because requests for waiver of 
overpayments, or as in this veteran's case, requests that 
part of previously awarded compensation not be paid to a 
spouse, are not claims for benefits under Chapter 51, but are 
applications for certain actions under Chapter 53.  See 
Luenas v. Principi, 18 Vet. App. 435, 439 (2004) (the VCAA 
does not apply to an issue arising under Chapter 53 because 
such a request is not a "claim" under Chapter 51).  The Board 
therefore finds that the VCAA and its implementing regulation 
are not applicable to the instant appeal.  


ORDER

The veteran's spouse was entitled to an apportionment of the 
compensation benefits not paid to the veteran due to his 
incarceration; the veteran's appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


